Citation Nr: 1604706	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  06-38 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for post-operative nasal septum deformity with vasomotor rhinitis (excluding a period of a temporary total rating), to include whether a separate rating is warranted under Diagnostic Code 6504.

2. Entitlement to a total rating based on individual unemployability (TDIU) due exclusively to the service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, prior to August 7, 2013.

3. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s), from August 7, 2013.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision in which the RO confirmed and continued a 10 percent rating for the Veteran's service-connected deformity, nasal septum with deformity of the nose, post-operative.  The Veteran perfected a timely appeal.  See September 2005 Notice of Disagreement; December 2006 Statement of the Case; December 2006 Substantive Appeal (VA Form 9).  

During the pendency of the appeal, the RO issued a July 2009 rating decision that granted service-connection for vasomotor rhinitis, as secondary to the post-operative nasal septum deformity, effective from January 21, 2009.  The RO explained, in the July 2009 rating decision, that the Veteran's vasomotor rhinitis did not meet the criteria for a compensable rating under applicable diagnostic criteria (i.e., Diagnostic Codes 6522, 6523), that a noncompensable rating was based on the Veteran being diagnosed with this condition (see, e.g., 38 C.F.R. § 4.31 (zero percent evaluations)), and that this condition would be combined with the Veteran's service-connected post-operative nasal septum deformity because his rhinitis was caused by that condition.  Hence, in the July 2009 rating decision, the RO re-characterized the disability as post-operative nasal septum deformity with vasomotor rhinitis.

In May 2011, the Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the record.

This case was previously before the Board and was remanded in August 2011 and December 2012 for further development of the record. 

While the case was in a remand status, the RO issued a June 2015 rating decision that granted service connection for chronic sinusitis (as secondary to the service-connected post-operative nasal septum deformity with vasomotor rhinitis), evaluated at 30 percent disabling, effective from May 26, 2011; and granted a temporary total rating pursuant to 38 C.F.R. § 4.30, for the post-operative nasal septum deformity with vasomotor rhinitis, beginning June 22, 2012 (the date that the Veteran underwent open septorhinoplasty with goretex graft surgery) and ending December 31, 2012, with the 10 percent rating restored effective from January 1, 2013.

Notably, while the grant of service connection for chronic sinusitis constitutes a full grant of that benefit, the information of record indicates that the RO has yet to provide the Veteran with written notice of the June 2015 rating decision and of his appellate rights, regarding the level compensation and effective date assigned following the grant of service connection for chronic sinusitis.  See generally Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).  As a result, the Board does not have jurisdiction over these downstream issues, and thus they are not a part of the current appeal.  Accordingly, the matter is referred to the RO for appropriate action.

During the course of this appeal, the Veteran has made claims regarding the adverse impact his service-connected post-operative nasal septum deformity with vasomotor rhinitis and chronic sinusitis/sinus headaches has on his employment status.  See, generally, statements from the Veteran and "buddy statements" of record.

The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability or disabilities on appeal-in this case, the Veteran's post-operative nasal septum deformity with vasomotor rhinitis and, as will be discussed in detail below, the (now) service-connected obvious nasal saddle disfigurement.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  Accordingly, in light of the ruling in Rice, the Board may infer a claim for TDIU due exclusively to the service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, because these are the underlying disabilities at issue in this appeal.  Id.

However, the record in this case reflects that the Veteran has asserted that he is not employable by reason of his service-connected respiratory disabilities.  And, not all of the Veteran's service-connected respiratory disabilities are in appellate status before the Board, as the evaluation for the service-connected chronic sinusitis has not been appealed.  Accordingly, to the extent the Veteran wishes to pursue a claim for TDIU due to his chronic sinusitis, post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, he is free to file such a claim at his local VA Regional Office.

Lastly, and as will be discussed below, the Board believes that the issue of a separate rating under Diagnostic Code 6504 (for the nose, loss of part of, or scars), as well as the issue of SMC pursuant to 38 U.S.C.A. § 1114(s), may also be reasonably inferred from the evidence of record.  Therefore, the Board construes the issues, for purposes of this appeal, as listed on the cover page.

The issue of entitlement to a TDIU due exclusively to the service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, and entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's post-operative nasal septum deformity with vasomotor rhinitis is not manifested by 50-percent or greater obstruction of the nasal passages on both sides, complete obstruction on one side, polyps, or rhinoscleroma.

2. The Veteran has an obvious nasal saddle disfigurement as a result of his various nasal surgeries. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the post-operative nasal septum deformity with vasomotor rhinitis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6502, 6522, 6523 (2015). 

2. The criteria for a separate 10 percent rating for nasal disfigurement, diagnosed as saddle nose, as a residual disability associated with the post-operative nasal septum deformity with vasomotor rhinitis, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6504 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Although complete VCAA notice was not provided until after initial adjudication of this claim, the delay was harmless, as the claim was subsequently re-adjudicated following the adequate notice, most recently in June 2015 supplemental statement of the case (SOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). Accordingly, the Board finds that the Veteran has not been prejudiced by any defect in the notification process for this claim, and he has not alleged otherwise. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) private treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  

The Veteran has also been afforded two VA examinations (in 2009 and again in 2012) that assessed the severity of the residuals of his nasal septum deformity.  The Board finds that these examination reports are adequate to adjudicate the Veteran's appeal for a higher initial disability rating on the merits.  Indeed, both examination reports reflect that the examiner was made aware of the Veteran's relevant past medical history, recorded his current complaints, conducted appropriate examinations, and rendered opinions consistent with the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to development of the claim has been met. 38 C.F.R. § 3.159(c)(4)(2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher rating, and the Veteran volunteered his subjective symptoms during the period under consideration.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Neither the Veteran nor his representative has made the Originating Agency or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.


Increased Ratings, Generally

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor. 38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Nasal Septum Deformity - Factual Background

The Veteran is seeking increased disability rating for his service-connected post-operative nasal septum deformity with vasomotor rhinitis.  He maintains that this disability is of greater severity than currently evaluated.  

By way of brief history, the RO granted service connection for deformity of the nasal septum, with deformity of the nose, post-operative and severe obstruction of the right nasal passage in August 1976 and assigned a 10 percent evaluation under Diagnostic Code 6502.

The Veteran submitted present claim for an increased rating in July 2004.  In an October 2004 rating decision (i.e., the subject of the current appeal), the RO continued the 10 percent evaluation for deformity of the nasal septum, with deformity of the nose, post-operative.  Thereafter, in September 2009, the RO issued a rating decision that granted service connection for vasomotor rhinitis, secondary to the post-operative nasal septum deformity, effective from January 21, 2009.  As previously noted, the RO explained, in the July 2009 rating decision, that the Veteran's vasomotor rhinitis did not meet the criteria for a compensable rating under applicable diagnostic criteria (i.e., Diagnostic Codes 6522, 6523), that a noncompensable rating was based on the Veteran being diagnosed with this condition (see, e.g., 38 C.F.R. § 4.31 (zero percent evaluations)), and, that this condition would be combined with the Veteran's service-connected post-operative nasal septum deformity because his rhinitis was caused by that condition.

The Veteran underwent a VA examination in September 2004.  At that time, he endorsed interference with breathing through the nose, as well as headaches due to nasal stoppage/congestion at night ("95 percent stopped up").  He reported sore lips as a result of breathing through his mouth.  Nose examination revealed a deviated septum on the right; examination of the pharynx showed no paralysis, stricture, or obstruction.  He had normal speech.  The diagnosis was deviated nasal septum. 

A July 2005 VA ENT note reflected complaints of headaches, nasal congestion, and great difficulty breathing through the nose (particularly at night time).  Objectively, there was a mild nasal deviation.  The diagnostic impression was nasal obstruction and likely sleep apnea. 

In June 2006, VA treatment records reflect that the Veteran underwent a septoplasty.  A July 2006 VA ENT follow-up treatment note reflected that the Veteran had noticed a "marked improvement" in his nasal airway and that he had "no complaints or issues on today's visit."  The Veteran was using a saline nasal spray daily and felt that his "nasal obstruction has resolved."  

An October 2006 VA ENT follow-up treatment note indicated that the Veteran had been "doing well" post-operative, but noted that he had been suffering from purulent right nasal discharge and headaches six weeks prior and was given a 10 day course of antibiotics; the discharge resolved but the headaches remained.  He also complained of intermittent and alternating nasal congestion at night.  He reported using ocean spray but no steroids.  Objectively, anterior rhinoscopy revealed slight bowing of septum to the right, reduced inferior turbinates, normal mucosa, no pus, no polyps, and widely patent nasal airway.  The pertinent diagnoses were headaches ("not likely related to his nose") and alternating nasal congestion.  

An august 2007 VA treatment note reflected a minimal septal deviation to the right but otherwise a clear nasal cavity.

The Veteran underwent a VA examination in January 2009.  At that time, he reported constant sinus problems/episodes with headaches; interference with breathing through the nose; hoarseness of voice; pain; and crusting.  He reported using Flonase for treatment of rhinitis, with minimal response, and Triamcimolone for treatment of a nasal rash.  Overall, he endorsed functional impairment as constant sinus headaches and nasal congestion (has to sit up night, mouth breathing most of the time).  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose or ala, no nasal polyps, and no scars or disfigurement.  Rhinitis was present and believed to be vasomotor in origin erythematous turbinates.  No sinusitis was detected on examination.  The examiner noted that for the VA established diagnosis of nasal septum deformity of nose, post-operative, the diagnosis was changed to vasomotor rhinitis more likely than not secondary to septoplasty.  The examiner noted that the rhinitis was a progression of the previous diagnosis, nasal congestion, bilaterally, intermittently interfering with nasal breathing, especially at bed time. 

A March 2010 VA treatment record noted that the Veteran denied any shortness of breath; lungs were clear, but nostrils were inflamed. 

In May 2011, the Veteran provided testimony before the undersigned Veterans Law Judge and endorsed problems breathing, headaches, and significant nasal blockage.  He estimated that his nasal passage was 95 percent blocked on the left side. 

A May 2011 private treatment note reflects that the Veteran complained of trouble breathing, nasal congestion at night, frequent headaches, and use of Flonase, Claritin, and saline.  Objectively, there was some scarring on the nasal dorsum.  Internal airway showed narrowing with large turbinates.  The septum was fairly midline.  Rhinoscopy under local anesthesia showed no masses.  The nasopharynx was also patent without lesions.  The diagnostic impression was nasal obstruction, frequent headaches, allergic rhinitis, and poor response to allergy medications.  

A February 2012 VA otolaryngology note reflects that the Veteran presented with complaints of bothersome nighttime nasal obstruction, worse on the right.  The Veteran stated that he was very interested in another nasal surgery.  He reported that when the obstruction occurs on the right it backs up and gives him right frontal and periorbital pain as well.  Objectively, the anterior rhinoscopy revealed clear, mucosa (pink, moist, healthy) without lesions; no purulent discharge; a high septal deviation to the right, but the nasal passage was patent and did not touch the turbinates.  The examiner stated that he was able to clearly see the middle turbinate.  The turbinates were not enlarged.  There was a saddle nose deformity and very wide nasal dorsum (open roof?).  The assessment was nasal airway obstruction with 6 previous nasal surgeries ("appears to have widely patent nasal airway clinically") and saddle nose deformity with a very wide nasal dorsum.  

A May 2012 VA ENT note reflected a diagnostic assessment of nasal saddle deformity, surgical correction with graft. 

On June 22, 2012, VA operative records reflect that the Veteran underwent open septorhinoplasty with goretex graft for nasal airway obstruction.  (Note: the Veteran is in receipt of a temporary total rating based on this surgery from June 22, 2012, to December 31, 2012).  

The Veteran underwent a VA examination in July 2012.  At that time, he reported that he had white fluid draining from his nose and difficulty breathing through his nose at night (although somewhat improved since the June 2012 surgery).  He endorsed constant headaches due to nasal repair/surgery.  The examiner diagnosed chronic sinusitis (with related headaches) and a deviated septum.  Rhinitis was apparently not present.  Obstruction of the nasal passage was noted as less than 50 percent, and complete obstruction was not present on either side.  The examiner checked "no" as to the presence of any scars related to the deviated septum.  With respect to functional impact, the Veteran reported that he had severe headaches, and was unable to breath, sleep, or kiss his wife. 

October and November 2012 VA treatment notes reflect that the Veteran endorsed nasal swelling and nasal pain and that he had developed a low grade chronic infection of nasal graft; the nasal goretex was subsequently removed and the Veteran was placed on antibiotics. 

A March 2013 VA treatment note reflected that the Veteran was doing well overall and that his drainage had stopped and he was breathing well.

Analysis 

For all periods relevant to this appeal, and excluding a period of a temporary total rating from June 22, 2012, to December 31, 2012, the Veteran's post-operative nasal septum deformity with vasomotor rhinitis has been rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502.  The 10 percent rating under Diagnostic Code 6502 for this disability has been in effect since April 1983 and is protected under 38 U.S.C.A. § 110 (West 2014) and 38 C.F.R. § 3.951(b) (2015).

Under DC 6502, disabilities due to traumatic deviation of the nasal septum are assigned a maximum schedular 10 percent disability rating, if the disability is manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

In this case, the Veteran is in receipt of the highest rating that can be assigned under DC 6502.

The Board has also contemplated whether higher or separate ratings for rhinitis, which has been combined with the Veteran's septal disorder, could be assigned under DC 6522 or DC 6523.  However, under DC 6522, a compensable rating of 10 or 30 percent requires greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side, or polyps, none of which the Veteran has been shown to have. 38 C.F.R. § 4.97, DC 6522. See 2009 and 2012 VA Examination reports noting the absence of polyps and a less than 50 percent nasal obstruction.  Moreover, as the overall record evidence does not demonstrate greater than 50 percent obstruction of the nasal passage on both side or complete obstruction on one side, or rhinoscleroma, a higher or separate compensable rating of 10 or 50 percent under DC 6523 is likewise not warranted in this case.  See VA Examination reports and VA treatment records, dated between September 2004 and March 2013.

In this regard, the Board notes that the factors enumerated in DCs 6502 and 6522 for a 10 percent disability rating overlap with one another, in that they both require 50-percent or more obstruction of both nasal passages or total obstruction of one nasal passage.  The Veteran does have some nasal obstruction; however, simultaneous compensation for obstructed nasal passages due to a deviated nasal septum and to rhinitis amounts to pyramiding, that is, duplicate compensation for identical symptoms, which is prohibited. See 38 C.F.R. § 4.14 (2015).  Accordingly, a separate compensable rating for rhinitis under DC 6522 is not warranted here. 

The Board also acknowledges that the Veteran has sinus symptoms, to include sinus headaches, that have been attributed to his service-connected deviated septum disability. See July 2012 VA Examination Report.  However, the Veteran is already in receipt of a separate 30 percent evaluation for sinusitis under DC 6510, the rating criteria of which contemplates the Veteran's headaches. See June 2015 Rating Decision.  

In considering the suitability and application of the other provisions of 38 C.F.R., Parts 3 and 4, the Board observes that other criteria for rating nose disabilities of the nose are set forth under DC 6504 for disabilities resulting in scarring or loss of part of the nose.  For example, under DC 6504, a 10 percent rating is assigned where there is loss of one ala, or other obvious disfigurement, and a 30 percent rating is assigned where both nasal passages are exposed.  

As discussed above, the evidence in this case shows that the Veteran suffers from an obvious nasal saddle deformity (i.e., a condition where the nose is weakened and hence "saddled" in the middle of the nose) as a result of his various nasal surgeries. See 2012 VA ENT Treatment Records.  Accordingly, the Board finds that a separate 10 percent rating should be awarded under DC 6504 for nasal disfigurement/deformity.  However, as there is no evidence of nasal passage exposure, the next-higher 30 percent rating under this DC may not be assigned. 

The Board has also considered application of the ratings that pertain to scars under 38 C.F.R. § 4.118.  However, as noted above, the Board is awarding a separate 10 percent rating based on nasal deformity/disfigurement under DC 6504; accordingly, a higher or separate rating under DC 7800 (disfigurement of the head, face, or neck), or other any of the DC relating to scars, would be tantamount to pyramiding and duplicative compensation. 

There are no other Diagnostic Codes for application in this case.  

The Board acknowledges the Veteran's assertions that his nasal septum deformity/rhinitis disorder causes difficulty breathing and significant nasal congestion, and, as a result, he should receive higher ratings.  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  As noted above, the Veteran's symptomatology and treatment for his nasal septum disorder/rhinitis, do not meet the criteria set forth in the applicable regulations that would permit higher ratings, except as granted herein.

In summary, a rating in excess of 10 percent for the Veteran's nasal septum deformity/rhinitis disorder is not warranted for any period on appeal; however, the criteria for a separation 10 percent rating, but no higher, based on obvious nasal disfigurement have been met. 

Extra-schedular consideration

The Board has considered whether the claim should be referred for an extra-schedular rating. See 38 C.F.R. § 3.321(b)(1) (2015).  Because the ratings under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual claimant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability. Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration, id., as the Board is precluded by regulation from assigning extra-schedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1)(2015).  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Id.  

The determination of whether a claimant is entitled to an extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is a three-step inquiry. Thun, supra.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id.   

Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id.   If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extra-schedular rating. Id.   

The Board finds that referral for extra-schedular consideration is not warranted in this case.  The Veteran's reported symptoms (i.e., difficulty breathing through his nose, obstruction of the nasal passages) are contemplated by the rating criteria, as discussed above.  Thus, there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The evidence does not demonstrate that the Veteran's disability presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(2015).  The fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not ordinarily provide a basis for extra-schedular consideration.  See VAOPGCPREC 6-96.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  The Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extra-schedular consideration is not warranted. See 38 C.F.R. § 3.321(b)(2015); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In addition, the Board notes that a Veteran may be considered for an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  In any event, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. Hence, this is not an exceptional circumstance in which extra-schedular consideration is warranted under Johnson. 


ORDER

A rating in excess of 10 percent for post-operative nasal septum deformity with vasomotor rhinitis is denied. 

Subject to the laws and regulations governing the award of monetary benefits, a separate 10 percent rating for obvious nasal saddle disfigurement, as a residual disability associated with the post-operative nasal septum deformity with vasomotor rhinitis, is granted.


REMAND

TDIU

The Veteran contends that he is unable to work as a result of his service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement.  See, generally, statements from the Veteran and "buddy statements" of record.

Prior to August 7, 2013, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating was no more than 40 percent and therefore the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) were not met.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, an extra-schedular TDIU may be established when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service connected disability.  38 C.F.R. § 4.16(b).

Here, from the pendency of this appeal, the treatment records and lay statements of record suggest that the Veteran's nasal septum symptoms adversely affect his ability to obtain and maintain employment.  Thus, for the period prior to August 7, 2013, the Board finds that a derivative "Rice" TDIU claim due exclusively to the service-connected post-operative nasal septum deformity and obvious nasal saddle disfigurement has been reasonably raised by the record, and thus this inferred issue is remanded for consideration under 38 C.F.R. § 4.16(b).

SMC

From August 7, 2013, the Board recognizes that the Veteran is currently in receipt of a schedular 100 percent disability rating for his service-connected psychiatric disorder (depressive disorder, moderate with psychotic features and alcohol use, severe in sustained remission, claimed as depression and posttraumatic stress disorder); and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss a claim of TDIU as being moot.  Much of this action was based on VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a scheduler 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the VA General Counsel precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognized that if the record evidence supported a finding of TDIU based solely upon a single service-connected (rated at less than 100 percent under the rating schedule), then such a TDIU finding may serve as the factual predicate for an award of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s), which is contrary to the holdings in VAOGCPREC 6-99.  See Bradley v. Peake, 22 Vet. App. at 293.  In other words, while a finding of TDIU based on a single service-connected disability is implicated, the ultimate determination is one of whether entitlement to SMC is warranted under 38 U.S.C.A. § 1114(s).  Id.

Based on the foregoing discussion and the Court's decision in Bradley, the Board observes that for the period beginning August 7, 2013, the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) has been reasonably raised by the record.  See Bradley, 22 Vet. App. at 294; AB v. Brown, 6 Vet. App. 35, 38 (1993) (finding that a claimant is presumed to be seeking the maximum benefit allowed by law and regulations); see also Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting the Secretary should have inferred from the Veteran's request for an increase in benefits, a request for SMC whether or not it was placed in issue by the Veteran).  Accordingly, the Board determines that further development is necessary prior to adjudicating this inferred issue appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran, and a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits); explain what is needed to establish entitlement to a TDIU claim, to include due exclusively to the service-connected post-operative nasal septum deformity and obvious nasal saddle disfigurement, including on an extra-schedular basis under 38 C.F.R. § 4.16(b); and ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and education history.

2. Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (form his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of resignation, termination or retirement. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to TDIU.

3. Schedule the Veteran for a VA respiratory examination.  The medical examiner is asked to provide a full description of the effects of the Veteran's service-connected: (1) post-operative nasal septum deformity with vasomotor rhinitis, (2) obvious nasal saddle disfigurement, and (3) chronic sinusitis, upon his ordinary activities.  All pertinent electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the medical examiner is asked to comment on the functional impairment caused solely by the service-connected (1) post-operative nasal septum deformity with vasomotor rhinitis, (2) obvious nasal saddle disfigurement, and (3) chronic sinusitis, alone or acting in concert.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particular of this Veteran's medical history and relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After the development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above.  Then, adjudicate the following: (1) entitlement to TDIU due exclusively to the service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, to include consideration of whether prior to August 7, 2013, the requirements for referral to the Director of Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b); and (2) entitlement to SMC under 38 U.S.C.A. § 1114(s), to include consideration of whether from August 7, 2013, a single service-connection disability (other than the service-connected psychiatric disorder) prevented the Veteran from securing or following a substantially gainful occupation.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


